UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6998



FRANKIE LEE TILLMAN,

                                                Plaintiff - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:05-cv-00631-WDK)


Submitted: November 21, 2006                 Decided:   November 30, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frankie Lee Tillman, Appellant Pro Se. Josephine Frances Whalen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Frankie Lee Tillman seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.   The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Tillman that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Tillman failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Tillman has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                              - 2 -